Title: To George Washington from William Heath, 6 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Jany 6th 1781
                        
                        Since I had the honor of seeing your Excellency yesterday, I have assembled the Commanding Officers of
                            regiments, and advised with them on the subject of the mutiny in the Pensylvania Line, and a proper communication of it to
                            the Troops here. I also wrote General Parsons on the occassion. I am happy to find that nothing at present is to be
                            apprehended from any of the Troops in this Quarter on either side of the river, that many of the men treat the conduct of
                            the Pensylvanians, with contempt & ridicule, and seem rather to pride themselves, in exhibiting, under similar
                            sufferings, a more soldierly behaviour. I wish if possible they may receive speedy releif, and not be longer held under
                            tryals, which in any age or Country, I think would be thought too much for human nature long to struggle with. They may be
                            easily pleased; & if their real wants only were supplied, not a murmur would exist among them.
                        His Excellency Governor Hancock of the Commonwealth of Massachusetts, has desired me to furnish him with
                            exact returns, of all the Non Commissioned Officers & men belonging to that Commonwealth, with their description,
                            by whom inlisted &c. to serve during the war in the fifteen Battallions Corps of Light Dragoons, Artillery,
                            & Artillery Artificers, or that are in any other Corps, not belonging to that Commonwealth. I am takeing measures
                            to obtain such returns from the regiments of Infantry belonging to the Commonwealth, from Sheldons Light Dragoons, Colonel
                            Cranes regiment of Artillery, and Colo. Baldwins Artificers; shall be much obliged to your Excellency for information
                            whether there are any men serveing in any other Corps, which belong to Massachusetts, in particular Colonel Armands,
                            & whether by any returns lodged with you their number can be ascertained. I have the honor to be with the greatest
                            respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    